DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-14 are allowed. 
The present invention is directed to reducing time required for voice recognition and decreasing possibility of misrecognition. Each independent claim identifies the uniquely distinct features:
a memory that stores dictionary data indicative of a relationship between a voice command and command data corresponding to the voice command;

a voice input receiver that receives a voice; and 

a hardware processor that recognizes the received voice and determines the command data corresponding to the recognized voice command of the received voice using the dictionary data, wherein

the dictionary data comprises first dictionary data and second dictionary data, the second dictionary data comprises updatable data,

a number of voice commands in the first dictionary data is greater than a number of voice commands in the second dictionary data,

the first dictionary data is divided into a plurality of sub-dictionaries, and

the hardware processor recognizes the received voice using at least one of the plurality of sub-dictionaries or the second dictionary data.

The closest prior art, US 8,700,392 (“Hart et al.”); US 2019/0130926 A1 (“Giri et al.”); US 2017/0279933 A1 (“Schurman et al.”); US 2010/0036665 A1 (“Bess et al.”); US 2004/0148381 A1 (“Beppu et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664